Citation Nr: 0308703	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-08 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had National Guard service including active duty 
for training from March to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a June 1995 RO decision which 
denied a rating in excess of 10 percent for service-connected 
patellofemoral syndrome of the left knee.  A September 1996 
RO decision granted service connection and a 10 percent 
rating for patellofemoral syndrome of the right knee, and the 
veteran also appeals the initial evaluation assigned for the 
right knee condition.


REMAND

In September 2002 the Board undertook additional development 
of the evidence on the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, that regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003).  In view of this, the case must be 
remanded for the following: 

1.  The RO should issue the veteran a 
notice letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to her claims for higher ratings for left 
and right knee disorders.  She should be 
informed that she has one year from the 
date of the letter to respond, and that 
her appeal cannot be adjudicated prior to 
that date unless she informs the RO that 
she has no additional evidence to submit 
or waives the one year time period.  

2.  The RO should then readjudicate the 
veteran's claims for higher ratings for 
left and right knee disorders in light of 
the evidence received since the May 2002 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


